Citation Nr: 0304071	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  98-11 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for dementia.

2.  Entitlement to an initial rating in excess of 60 percent 
for urinary incontinence as a residual of prostate cancer.


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel




INTRODUCTION

The veteran had active military service from October 1961 to 
September 1963 and from May 1965 to May 1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 RO rating decision.  In April 2000, 
the Board remanded the veteran's claims for additional 
development, and the case has now returned for adjudication.


FINDINGS OF FACT

1.  In April 1996, the RO considered all of the evidence then 
of record and denied the veteran's claim of entitlement to 
service connection for dementia.  The veteran did not file a 
notice of disagreement within one year of having been sent 
notice of that decision.

2.  Additional evidence received since April 1996 is either 
cumulative and duplicative, or does not bear directly and 
substantially upon the matter of service connection for 
dementia and, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Since the grant of service connection, the veteran's 
prostate cancer has not recurred or metastasized and his 
residual urinary incontinence has essentially remained 
static, requiring numerous diaper changes every day. 

4.  The veteran's urinary incontinence as a residual of 
prostate cancer has not required hospitalization or markedly 
interfered with employment. 




CONCLUSIONS OF LAW

1.  The April 1996 decision which denied service connection 
for dementia is final; new and material evidence has not been 
submitted, and the claim is not reopened. 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160, 
20.200, 20.302, 20.1103 (2000).

2. The criteria for a rating in excess of 60 percent for 
urinary incontinence as a residual of prostate cancer, since 
the initial grant of service connection, is not provided by 
law. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.115a, 4.115b, Diagnostic Codes 7528; Fenderson v. 
West, 12 Vet. App. 119 (1999).

3.  The regulatory criteria for submission to the 
Undersecretary for Benefits or to Director, Compensation and 
Pension Service for extra-schedular rating for urinary 
incontinence as a residual of prostate cancer are not met.  
38 C.F.R. § 3.321(b)(1) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in the 
law, is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange), unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, several diseases will be rebuttably presumed to have 
been incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service.  These diseases include, in pertinent 
part, chloracne or other acneform disease consistent with 
chloracne.  The presumptive period for chloracne or other 
acneform disease consistent with chloracne is one year after 
the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2002); 
McCartt v. West, 12 Vet. App. 164 (1999).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001). This law made substantive changes to 38 
U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents. Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides. Also, the 
legislation removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure.  See 38 U.S.C.A. § 1116(a)(2)(F) (West 2002); 38 
C.F.R. § 3.307(a)(6)(ii) (2002).  

The veteran has not been provided with notice of this amended 
statute.  However, because the Board has concluded (as 
detailed below) that he has not submitted new and material 
evidence to reopen his claim for service connection, there is 
no prejudice in the Board's consideration of the amended 
statute.  Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby). 

By an April 1996 rating decision, the RO denied service 
connection for "Alzheimer's dementia."  The basis of this 
denial was that scientific and medical evidence did not 
support the conclusion that this condition was associated 
with herbicide exposure.  The RO also concluded that the 
veteran's diagnosed dementia was not manifested in the 
military or aggravated by such service.  The veteran was 
notified of that rating decision by an April 1996 letter, 
which also referenced his rights regarding the appeal of an 
adverse decision.  However, he did not file a notice of 
disagreement with that decision and it became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302(a), 20.1103. 

Evidence of record at the time of the April 1996 rating 
decision included the following:

(1)  Service medical records, which were 
devoid of any references to any 
psychiatric or neurological symptoms or 
diagnoses, including any related to 
Alzheimer's disease or dementia; 

(2)  Post-service VA medical records 
reflecting (in pertinent part) that in 
April 1994, the veteran sought outpatient 
treatment complaining of low energy, 
increased sleeping, poor memory, and 
short temper.  He could not remember 
names, but apparently did not get lost.  
Following an examination, the assessment 
included rule out dementia versus 
depression.  The veteran's symptoms were 
noted to have improved at a June 1994 
outpatient visit. 

(3)  A February 1996 letter from a 
private physician who noted that the 
veteran was seen initially in August 1995 
for a one-year history of progressive 
problems with memory impairment, 
including rapid progression in the prior 
four months.  The veteran reportedly had 
complained of difficulty remembering 
names and faces, losing money, and 
repeating questions.  He would apparently 
go shopping and then forget why he went 
out.  He also reported more frequent 
irritability and mild paranoid ideation.  
Following an examination, he was 
diagnosed as having dementia, possible 
Alzheimer's disease versus Pick's 
disease.  The letter contained no opinion 
as to the etiology of this condition.

(4)  A March 1996 letter from the 
veteran, in which he contended that his 
memory problems and Alzheimer's disease 
were caused by exposure to Agent Orange 
during active duty.  He reported that 
during active duty, he had worked in an 
evacuation hospital and that his duties 
apparently included washing the clothing 
of soldiers who had come into contact 
with Agent Orange.  

Subsequent to the April 1996 rating decision, the following 
evidence was associated with the claims file:

(5)  An April 1996 letter from the 
veteran (submitted in August 1996), which 
was essentially a duplicate of the letter 
described in item number (4) above; 

(6) A January 1998 written statement from 
the veteran, in which he contended that 
his dementia was due to herbicide 
exposure during active duty.  

(7)  VA and private medical records 
reflecting outpatient treatment for 
dementia and Alzheimer's disorder on 
numerous occasions between August 1995 
and August 2002, and a VA hospitalization 
between May 2002 and June 2002 for, in 
part, dementia; 

(8)  The report of a September 2000 VA 
examination, in which the veteran's 
diagnosis of dementia, Alzheimer's type, 
was confirmed.  
 
To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  No other standard than 
that articulated in the regulation applies to the 
determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran's claim to reopen (filed in August 1996) was 
already pending on the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, this 
appeal is decided under the older version of the regulations, 
which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

The evidence received subsequent to April 1996 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

As noted above, the bases of the RO's final denial of 
entitlement to service connection was (a) that scientific and 
medical evidence did not support the conclusion that dementia 
(or Alzheimer's) was associated with herbicide exposure, and 
(b) that the veteran's dementia had not been manifested in 
the military or aggravated by such service.  Consequently, 
the Board must determine if any of the evidence received 
subsequent to that rating decision is both "new" and 
"material," to both (or either) bases.  

At the time of the April 1996 rating decision, there was no 
evidence linking any dementia to the veteran's period of 
active duty, or any exposure to herbicides during service in 
Vietnam during the Vietnam era.  Therefore, in order to be 
material, there would have to be competent evidence showing 
that the veteran's diagnosed dementia (including Alzheimer's) 
had its onset during active service or was associated with 
exposure to herbicides.  Any "new" evidence would have to 
bear directly and substantially upon this matter and be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

To the extent that the veteran has again contended that he 
has dementia that was incurred or aggravated during service 
or is due to exposure to herbicides (items 5 and 6), this 
evidence is not new.  His statements are essentially a 
repetition of the assertions made prior to the April 1996 
rating decision, and are therefore merely cumulative.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
or etiology of any such condition are not considered 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).  

To the extent that the veteran submitted medical records 
(item 7) which reflect treatment and/or hospitalization for 
diagnosed dementia and Alzheimer's disorder, this evidence is 
also cumulative and not new.  These records are also not 
material, or so significant that they must be considered in 
order to fairly decide the merits of the claim.  This is 
because the records do not in any way provide a medical 
linkage between any current dementia disorder and the 
veteran's military service or exposure to herbicides.  
Finally, the evidence listed in item 8 (the September 2000 VA 
examination report) is also cumulative, in that it does not 
medically link the veteran's diagnosed dementia with his 
military service or exposure to herbicides. 

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Accordingly, the 
Board finds that the evidence received subsequent to April 
1996 is not new and material and does not serve to reopen the 
veteran's claim for service connection for dementia.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2000).

II.  Claim for an higher initial rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1 (2002).  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2 (2002).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  38 C.F.R. § 4.7 (2002).

By its May 1997 rating decision, the RO granted service 
connection for residuals of prostate cancer, with urinary 
incontinence, and assigned a 60 percent rating for this 
disability, effective from November 7, 1996.  By a July 2001 
rating decision, the RO granted an earlier effective date for 
this rating, to April 1, 1996.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate statement of the 
case.  Id. at 126 and 132.  With an initial rating, the RO 
can assign separate disability ratings for separate periods 
of time based on the facts found.  Id. at 126. 

As an initial matter, the Board notes that the RO (by a 
November 2000 rating decision) separately granted service 
connection for partial rectal incontinence as a residual of 
prostate cancer, assigning a 60 percent rating for this 
disability, and (by a July 2001 rating decision) separately 
granted service connection for impotence as a residual of 
prostate cancer, assigning a noncompensable rating for this 
disability.  The veteran has not perfected appeals concerning 
these ratings, and therefore these service-connected 
residuals will not be discussed along with the analysis of 
the severity of the veteran's urinary incontinence as a 
service-connected residual of prostate cancer.  

According to the Rating Schedule, malignant neoplasms of the 
genitourinary system are rated as 100 percent disabling.  
Following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  If there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals as voiding or renal dysfunction, whichever is 
predominant.  See 38 C.F.R. § 4.115(b), Diagnostic Code 7528. 

The veteran underwent surgery for adenocarcinoma of the 
prostate in October 1994.  Specifically, this procedure 
involved a bilateral pelvic lymphadenectomy and radial 
retropubic prostatectomy.  While he initially appeared to be 
healing well following this surgery, subsequent medical 
records indicate that he underwent radiation therapy between 
October 1995 and November 1995 for a probable local 
recurrence of low-grade carcinoma in the surgical bed of the 
prostate.  Pelvic tomography and bone scans conducted in 
January 1997 and October 1997 were essentially negative.  
Indeed, review of subsequent medical records do not indicate 
that the veteran's cancer has locally reoccurred or 
metastasized.

The predominant residual following the veteran's October 1994 
surgery has been voiding dysfunction (specifically, urinary 
incontinence).  For example, this was his major complaint 
during a June 1996 outpatient visit.  During an April 1997 VA 
examination, it was noted that the veteran apparently used 
five to seven diapers daily. 

At a September 2000 VA examination, he reported having total 
urinary incontinence and said he "drains" day and night.  
He was able to produce a urine specimen when necessary.  He 
did not require catheterization, although occasionally he 
would not urinate for several days, and then would need to be 
given an antibiotic to start urinating again.  The veteran 
was not on a specific diet and did not require dilatations.  

Voiding dysfunction is to be rated based upon the particular 
condition involved such as urine leakage, frequency, or 
obstructed voiding.  When such residuals require the use of 
an appliance or the wearing of absorbent materials, the 
disability is rated based upon the frequency of need to 
change such appliances or pads.  When such changing is 
required less than 2 times a day, a 20 percent rating is 
warranted; when such changing is required 2 to 4 times a day, 
a 40 percent disability rating is in order; when such 
changing is required more than 4 times per day, a 60 percent 
rating is warranted.  38 C.F.R. § 4.115a (2002).  When the 
predominant voiding dysfunction constitutes urinary 
frequency, a 40 percent disability rating is warranted when 
the veteran's daytime voiding interval is less than one hour, 
or he must awake to void five or more times per night.  38 
C.F.R. § 4.115a (2002).

The veteran has already been assigned (effective from the 
date of claim for service connection) the maximum 60 percent 
rating for voiding dysfunction under 38 C.F.R. § 4.115a.  
Therefore, the only remaining question is whether he is 
entitled to an extraschedular rating.  The RO, in its 
November 2000 supplemental statement of the case, 
specifically determined that the veteran's case did not 
warrant referral to the Director of the Compensation and 
Pension Service for extraschedular consideration.  

Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity . . . .  To accord 
justice, therefore, to the exceptional 
case where the schedular evaluations are 
found to be inadequate, the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, upon 
field station submission, is authorized 
to approve on the basis of the criteria 
set forth in this paragraph an extra-
schedular evaluation commensurate with 
the average earning capacity impairment 
due exclusively to the service-connected 
disability or disabilities.  The 
governing norm in these exceptional cases 
is: A finding that the case presents such 
an exceptional or unusual disability 
picture with such related factors as 
marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321(b)(1) (2002).

As noted above, the veteran has been hospitalized for 
dementia and seems to be seriously disabled by this 
condition.  On the contrary, his prostate cancer seems to 
have been essentially resolved following his radiation 
treatment in 1995, and there simply is no evidence 
specifically showing that his urinary incontinence - in and 
of itself - has markedly interfered with his employment 
during the course of this appeal.  Moreover, there is no 
evidence of frequent hospitalization for this service- 
connected condition (the veteran was hospitalized at a VA 
facility between May 2002 and June 2002, but this was related 
to his dementia and had nothing to do with any urinary 
problems).  Thus, the Board has no basis to refer the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, Compensation and Pension Service, for extra-
schedular consideration of urinary incontinence as a residual 
of prostate cancer.  VAOPGCPREC 6-96.

III. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. § § 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); and Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and its implementing regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The veteran's claims to reopen for service connection for 
dementia and for a initial rating in excess of 60 percent for 
urinary incontinence as a service-connected residual of 
prostate cancer did not require particular application forms.  
Thus, there is no issue as to provision of a form or 
instructions for applying for these benefits.  38 U.S.C.A. 
§ 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was sent rating decisions in May 1997 and December 
1997, a statement of the case in May 1998, a supplemental 
statement of the case in October 1998, a Board remand in 
April 2000, a development letter in April 2000, a 
supplemental statement of the case in November 2000, a 
development letter (specifically discussing VCAA) in August 
2002, and a supplemental statement of the case in November 
2002.  These documents - collectively - listed the evidence 
considered, the legal criteria for determining whether the 
veteran's claims could be granted, and the analysis of the 
facts as applied to those criteria, thereby abundantly 
informing the veteran of the information and evidence 
necessary to substantiate his claims.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. §  5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the veteran adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  In this case, the RO has obtained 
the veteran's service medical records, as well as numerous 
private and VA treatment records.  There is no indication 
that there are any outstanding medical records pertinent to 
the veteran's claims. 

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent a VA bladder examination in 
April 1997, and a VA genitourinary examination in September 
2000.  The reports of these examinations have been obtained 
and reviewed by the Board. 

The applicable requirements of the VCAA have been 
substantially met by VA, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this case to the RO (which 
specifically referenced the VCAA in its November 2002 
statement of the case), or to otherwise conduct any other 
development.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  
 
ORDER

New and material evidence not having been received to reopen 
the claim for service connection for dementia, the claim 
remains denied.

Entitlement to an initial rating in excess of 60 percent for 
urinary incontinence as a residual of prostate cancer, either 
on a schedular or extraschedular basis, is denied.



		
C. W. Symanski
	Veterans Law Judge

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

